UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------x
CIT BANK, N.A.,                           Docket No. 17-cv-2126
                                          (CBA)(RER)
                               Plaintiff,
            -against-                     MEMORANDUM OF LAW
                                          IN REPLY AND IN
SHARON ZISMAN, BEREL ZISMAN, NEW YORK     FURTHER SUPPORT OF
CITY DEPARTMENT OF FINANCE, NEW YORK      CROSS-MOTION TO AMEND
CITY ENVIRONMENTAL CONTROL BOARD,
                              Defendants.
---------------------------------------x


        Defendants, Sharon Zisman and Berel Zisman (the

“Defendants”), by their attorneys, Suslovich & Klein LLP,

appearing herein as of-counsel to the Law Office of Eli

Fixler, respectfully submit this memorandum of law in reply

and in further support of Defendants’ cross-motion for

alternative relief, should the Court grant Plaintiff’s motion

to reargue the granting of Defendants’ attorney’s fees based

upon a pleading deficiency, for leave, pursuant to FRCP Rule

15(a)(2), to cure the pleading deficiency by amending their

answer to assert a counterclaim for attorney’s fees pursuant

to New York Real Property Law §282.


        Plaintiff opposes Defendants’ motion to amend on three

grounds.
       First, Plaintiff argues that a motion to amend after

summary judgment is, according to the Second Circuit, to be

determined under under Rule 15(b) (as opposed to Rule 15(a)).

Further, Plaintiff argues, under Rule 15(b) a motion to amend

after summary judgment can only be considered if the parties

consented to the issue being litigated and the Plaitiff never

consented to litigage the issue of attorney’s fees.


       The response to this argument is two-fold.     First,

Defendants’ attorney’s fees is ancillary and not central to

the claims in this action and would not need to be argued

either on summary judgment or at trial.   Indeed, attorney’s

fees are usually granted by way of a Rule 54(d) motion made

after summary judgment or after trial (which motion the

Defendants made and Plaintiff opposed).   Therefore, whether or

not the claim to attorney’s fees was formally litigated within

the summary judgment motion should not impact on whether

Defendants’ pleading can be amended to include a claim for

attorney’s fees.


       Second, the consent requirement to litigate an unpled

issue is satisfied if the issue was actually introduced and




                            - 2 -
argued.    As stated in Luria Bros. & Co. v. All. Assur. Co.,

780 F.2d 1082, 1089 (2d Cir. 1986), one of the cases cited by

Plaintiff’s attorney, “whether the parties have implicitly

consented to the trial of an issue not presented by the

pleadings depends on whether they recognized that the issue

had entered the case at trial.”    See also 6A Fed. Prac. &

Proc. Civ. (Wright & Miller)(3d ed.) (“A party who knowingly

acquiesces in the introduction of evidence relating to issues

that are beyond the pleadings is in no position to contest a

motion to conform.”)


          Here, the issue of Defendants’ attorney’s fees was

litigated in Plaintiff’s motion and Defendants’ cross-motion.

In fact, in the Court’s Memdorandum and Order (docket entry 61

at the top of page 14) the Court specifically addressed the

arguments made by the parties in connection with recovering

attorney’s fees stating that “CIT offers no other

counterargument to the Zisman’s claim for attorneys’ fees in

this action except their errornious prediction that the

Zismans should not be awarded attorneys’ fees because they

will not prevail in this action.”.     Further, the Defendants




                               - 3 -
subsequently made a Rule 54(d) motion to recover attorney’s

fees which the Plaintiff opposed.


       Therefore, since the issue of Defendants’ attorney’s

fees was introduced and litigated (as noted by the Court in

its Memordandum and Order) and then again litigated in

Defendants’ Rule 54(d) motion, Plaintiff implicitly consented

to litigating the issue so that there is no prejudice to

amending the Defendants’ pleading to assert a counterclaim for

attorney’s fees.


       Second, the Plaintiff argues that this cross-motion is

impermissibly being made to avoid an adverse ruling.     In

support of this, Plaintiff cites to numerous cases which

provide that the court may deny a motion to amend when it

seeks to raise new claims in an attempt to revive an otherwise

lost case by asserting new legal theories.


       But, that is not the situation in our case at all.

Here, the Court has already granted the Defendants’ attorney’s

fees and it is the Plaintiff who has now moved to reargue the

portion of the Court’s order which granted attorney’s fees.

This cross-motion only seeks to cure the pleading deficiency




                            - 4 -
should the Court determine on reargument that there is a

pleading deficiency.   In other words, this is not a situation

where the Defendants are at the last minute seeking to amend

to assert new theories to revive an otherwise lost case.

Here, the Court already granted the motion.   It is the

Plaintiff who is asserting that the Court made an error.

Therefore, only to the extent the Court on reargument

determines that there is a pleading deficiency (which

Defendants claim there is not) does this cross-motion seek to

cure it.


       Finally, Plaintiff argues that Defendants are not

entitled to amend their answer/counterclaim because it is

premature and would first require that the judgment be vacated

which the Defendants have not done.


       As set forth in Defendants’ moving papers, since this

motion is only seeking alternate relief, if the Court grants

the Plaintiff’s motion to reargue, then the granting of

Plaintiff’s motion to reargue will effectively have vacated

that portion of the judgment.   Therefore, it is not necessary

for the Defendants to separately seek to vacate the judgment.




                             - 5 -
        WHEREFORE, it is respectfully requested that if the

Court grants Plaintiff’s motion to reargue the granting of

Defendants’ attorney’s fees based upon a pleading deficiency,

that the Court grant to the Defendants leave, pursuant to FRCP

§15(a), to cure the pleading deficiency by amending their

answer and counterclaim to assert an additional counterclaim

to recover attorney’s fees and expenses, together with

granting to the Defendants such other and further relief as

this Court deems just, proper, and equitable.


Dated: June 17, 2020



                              SUSLOVICH & KLEIN LLP,
                              Of Counsel to the
                              Law Office of Eli Fixler
                              Attorneys for Defendants, Berel
                              Zisman and Sharon Zisman
                              1507 Avenue M
                              Brooklyn, New York 11230
                              Phone: (718) 382-5700
                              Email: Mark@suslovichklein.com

                              By: Mark M. Kranz
                              Mark M. Kranz (MK 7739)




                            - 6 -
